Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               February 25, 2020

The Court of Appeals hereby passes the following order:

A20A1229. EMERSON MACK ABBOTT v. THE STATE.

      In 2018, Emerson Mack Abbott was convicted of two counts of murder and
other crimes, and he was sentenced to life in prison. Abbott filed motions for new
trial, which the trial court denied. Abbott then appealed directly to this Court. We
lack jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322
SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”). Accordingly, this case is hereby TRANSFERRED to the Supreme Court
for disposition.
                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/25/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.